Citation Nr: 1300093	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  05-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982 and from August 1984 to March 1989.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim of entitlement to service connection for major depressive disorder.

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A copy of the transcript of this hearing has been associated with the claims file.

The Board remanded the claim for further development in August 2011.  The case has since been returned to the Board for appellate review. 

The Board observes that the characterization of the claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for major depressive disorder in a February 2008 rating decision.  The medical evidence of record indicates that the Veteran's mental health disorders have included other diagnoses, such as depressive disorder, not otherwise specified.  Therefore, the Board has recharacterized the claim to encompass all acquired psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

On remand in August 2011, the Board instructed the RO to provide the Veteran with an examination to determine the nature and etiology of his acquired psychiatric disorder(s).  In October 2011, the Veteran was afforded a VA examination with a psychologist in response to his claim.  He was diagnosed with major depressive disorder, recurrent, severe, with psychotic features and a depressive disorder, not otherwise specified.  The Veteran reported having auditory and visual hallucinations after joining the military.  He described various incidents, before and after joining the military, in which he felt singled out because of his race.  He reported that he started having visual and auditory hallucinations in the mid-1980's, while he was in his thirties.  He stated that he was called slurs and ridiculed by a higher ranking individual when he was on active duty.  

After a full examination of the Veteran and the claims file, the examiner noted that "[i]t would appear reasonable to conclude that [the Veteran] had a long standing and enduring AXIS II Personality Disorder (e.g., Schizotypal P[ersonality] D[isorder]) or the possibility of a [d]iagnosis of Schizophrenia, given his history of Psychosis."  He noted, however, that given the Veteran's significant history of occupational, relational, and social difficulties, it was reasonable to conclude that the Veteran had struggled with an odd manner of behaving, thinking, perceiving, and interpreting others since a young age.  

The examiner found that it was not possible to provide a definite conclusion as to what caused the Veteran's current disorders.  It was also not possible to determine a time period for basing a psychotic break.  He noted that the Veteran did state that his hallucinations began in and around the time he entered active duty.  He noted that the Veteran's contentions of abuse did not appear rational and/or at a level of one would reasonably assert to be traumatic, but based on his lack of perception and insight, his contentions may be very real to him.  The examiner stated that the Veteran may have had a pre-existing propensity for developing a Schizophrenic-type break, but given the perceived stressors/threats experienced while serving on active duty and in the Reserves, the possibility of these stressors causing his current symptoms could not be ruled out.  The examiner, therefore, opined that "it is almost as likely as not" that the contended stressors "are at some level contributors" and were attributable to his mental health status as documented beginning in March 2007.  

The RO determined that this opinion was inadequate because the examiner stated "almost as likely as not," which did not rise to the level of "at least as likely as not."  Further, in his rationale, the examiner used "may" on several occasions and noted that the Veteran's contended in-service stressors were "at some level" contributors to his mental health status documented in March 2007.  The examiner failed to discuss whether these symptoms actually had their onset in service.  The United States Court of Appeals for Veterans Claims has held that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

In August 2012, the RO forwarded the claims file to a physician for an addendum opinion.  After a full review of the claims file, the physician opined that it was his medical opinion that the Veteran's mental health disorders of major depressive disorder, recurrent, severe, with psychotic features and depressive disorder, not otherwise specified were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, he noted that there was simply no history of behavioral health or mental health related complaints or evaluation through at least the year 2000 for the Veteran, except for self-admitted alcoholism for which he sought treatment and attempted abstinence in 1992.  The Board finds this opinion problematic for two reasons.  First, the RO forwarded the claims file to a physician and not a mental health professional.  In this regard, the Disability Benefits Questionnaire guidelines state that the examination and opinion must be performed by a social worker, psychologist, or psychiatrist.  Second, the physician based his rationale solely on a lack of documented complaints in the claims file and failed to consider the Veteran's competent lay statements.  The Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, this rationale is problematic, considering the Veteran has competently asserted that he suffered from psychiatric symptoms in service and soon after service.  (Whether these statements are credible, however, is a separate matter for consideration by the Board.)

The Board finds that the opinions on record are inadequate, as the October 2011 examiner provided a speculative opinion, and the August 2012 addendum was provided by a physician rather than a mental health professional with an insufficient rationale.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).   Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated treatment records from the VA Medical Center in Topeka, Kansas.  If the records sought cannot be obtained, the RO/AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  When the foregoing development is completed, the RO/AMC should forward the claims file to a mental health professional to determine the nature and etiology of any acquired psychiatric disorder that may be present.  The claims file, as well as any records contained in Virtual VA, must be made available to and be reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran contends that his psychiatric symptoms began in service due to his mistreatment by others.  He is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorder(s).  For each diagnosis identified, the examiner should comment as to whether it is at least as likely as not that that the disorder is causally or etiologically related to the Veteran's military service, including mistreatment by others. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A complete rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record.  

If the examiner finds that examination of the Veteran is required, the RO/AMC should schedule the Veteran for an examination with a mental health professional.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination if ordered, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.       38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  Thereafter, the RO/AMC should review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The requested opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, implement corrective procedures at once. 

5.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


